UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2014



RAY ALEXANDER, JR.,

                                              Plaintiff - Appellant,

          versus


SPARTANBURG PUBLIC SAFETY DEPARTMENT;
SC PUBLIC SAFETY DEPARTMENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:06-cv-02085-HMH)


Submitted: November 21, 2006              Decided:   November 29, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ray Alexander, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ray Alexander, Jr. appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

The   district   court   referred   this    case   to   a    magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).            The magistrate judge

recommended that relief be denied and advised Alexander that

failure to timely file specific objections to this recommendation

could waive appellate review of a district court order based upon

the recommendation. Despite this warning, Alexander failed to file

specific objections to the magistrate judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to specifically object will waive appellate

review.   See Page v. Lee, 337 F.3d 411, 416 n.3 (4th Cir. 2003);

see also Thomas v. Arn, 474 U.S. 140 (1985);                Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985).               Alexander has waived

appellate review by failing to timely file specific objections

after receiving proper notice. Accordingly, we affirm the judgment

of the district court.




                                    - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -